Citation Nr: 1629157	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease to include as due to
herbicide exposure.

2.  Entitlement to service connection for breast cancer.  

3.  Entitlement to a temporary total evaluation due to hospitalization over 21 days.

4.  Entitlement to special monthly compensation (SMC) based on need for the
regular aid and attendance of another person and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before the undersigned Veterans Law Judge at a
February 2013 hearing conducted via videoconference.  A transcript of the hearing
is of record.

This case was remanded for further development in October 2014.  At that time, the issue of entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service connected disability (TDIU).was also remanded.  The Board notes, however, that service connection for TDIU was granted in a December 2015 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board. 

While VA treatment records were added to the electronic record after the last supplemental statement of the case (SSOC) issued, however, since the records are not relevant to the issues decided herein, neither a waiver nor a remand for the issuance of another SSOC is required.
The Board notes that in a May 2015 rating decision entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only was denied.
In June 2015, the Veteran submitted a notice of disagreement to that decision.  By way of a June 2015 letter, the RO acknowledged receipt of the NOD.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.  

Lastly, although the Veteran initially filed a claim for service connection for ischemic heart disease, as reflected on the title page, the Board has restyled the issue to include any potentially relevant heart problems raised in the record, which includes ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for breast cancer and entitlement to a temporary total evaluation due to hospitalization over 21 days is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disability to include ischemic heart disease is not shown by the record.  

2.  The Veteran's service connected disabilities do not render him in need for regular aid and attendance, and/or render him housebound.  


CONCLUSIONS OF LAW

1.  A heart disability, to include ischemic heart disease, was not incurred or aggravated in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in April 2010, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION

The Veteran appeals the denial of service connection for a heart disability to include ischemic heart disease.  He contends that his disability is due to service specifically herbicide exposure.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Cardiovascular disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Board concedes the Veteran's in-service exposure to herbicides.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).

After weighing the evidence, however, the Board finds against the claim for service connection for a heart disability.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the January 1973 separation examination revealed abnormal findings for the heart, service treatment records are negative for any treatment or diagnoses for a  heart disability.  Furthermore, there is no showing of a chronic heart disability at the time of filing or during the pendency of the claim.  The record shows notations of congestive heart failure in October 2003 and May 2010, and heart failure in April 2005 and June 2010.  In the November 2010 VA examination, however, the VA examiner found no evidence of ischemic heart disease.  While the Veteran was noted to have congestive heart failure, it was not deemed chronic.  The VA examiner also noted that he could not find any evidence of record of a diagnosis of coronary artery disease (CAD) or other evidence of ischemic heart disease.  

The February 2015 VA examiner further found that the Veteran did not have or ever had a heart condition.  He noted that there was no documentation of any objectively identified or diagnosed coronary artery disease.  He also noted that there is no other evidence documented or objective findings consistent with ischemic heart disease.  The Veteran has a significant medical history with multiple comorbidities including risk factors for coronary artery disease the VA examiner stated.  It was noted that there has been no myocardial event to identify that the Veteran in fact does have evidence of ischemic heart disease and given his comorbidities and obesity, any form of objective testing to clearly identify ischemic heart disease would not be indicated and would be ill advised from a medical standpoint.  With regards to his heart issues, it was noted that all that can be done in terms of treatment would be to optimize those modifiable risk factors including diet, control of cholesterol, control of blood pressure, control of blood sugars and behavioral modification to avoid smoking and to increase exercise if possible.

Implicit in the claim is the Veteran's belief that he has a heart disability to include ischemic heart disease.  The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Khana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, i.e. the existence of a heart disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

In that regard, the Veteran is competent to report symptoms to include shortness of breath but he is not competent to render a medical diagnosis or an opinion as to the etiology of a heart disability. Such diagnoses require clinical testing and medical knowledge.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim regardless of the theory of entitlement.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a chronic heart disability to include ischemic heart disease.  Should pathology appear in the future, the appellant may file a new claim at that time.  Accordingly, the claim for service connection for a heart disability is denied.  

For the reasons stated, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

SPECIAL MONTHLY COMPENSATION 

The Veteran appeals the denial of entitlement to SMC based on the need for aid and attendance or on account of being housebound.  Under 38 U.S.C.A. § 1114(l) , special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b) . 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a)  be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).

Based on the evidence presented, the Board finds that special monthly compensation based on aid and attendance is not warranted.  In this regard, although it is shown that the Veteran may be in need of aid and attendance, the evidence demonstrates that his service connected disabilities are not the cause of him being in need of aid and attendance.  To that end, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 .percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the sciatic nerve right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the sciatic nerve left lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the femoral nerve, right lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy of the femoral nerve, left lower extremity, rated as 10 percent disabling; hearing loss, rated as noncompénsable; and diabetes skin ulcers of the lower extremities, rated as 10 percent disabling effective November 4, 2009, and noncompensable from June 20, 2013.

In a July 2010 application for aid and attendance and/or housebound benefits signed by a VA physician, the Veteran was noted to need assistance because of his diabetes mellitus type II, adjustment disorder, morbid obesity, sleep apnea, PTSD, hypertension, COPD, carpal tunnel syndrome, ulcers of the lower limbs and diabetic neuropathies.  It was noted that he was able to feed himself but needed assistance in preparing his own meals.  Furthermore, he needed assistance in bathing and tending to other hygiene needs.  It was found that he was not legally blind, did not require nursing home care, and did not require medication management.  It was found that he had significant swelling in the lower extremities, but was able to bear weight to transfer from the restroom, bed, or commode.  He was limited in various aspects due to pannus hanging over his thighs.  His spine and trunk mobility was also limited by the weight and pannus restricting flexion.  He was able to walk ten steps, and utilized an electric wheelchair for mobility.  He was able to access all areas where the electric wheelchair will fit adequately.  In addition to the electric wheelchair, he used a front wheeled walker. 

During the February 2013 Board hearing, the Veteran testified that he rarely leaves his home, and can only walk a few steps without the wheelchair.  He noted that he had assistance with bathing, used a catheter for toileting and needed someone to get groceries for him.  

The February 2015 VA examiner noted that the Veteran is essentially nonambulatory and does only simple transfers.  It was stated that due to his significant obesity, he is essentially nonambulatory and his mobility is facilitated by the way of a motorized scooter.  The Veteran lives at home but has assistance and requires catheterization.  He requires some help with bathing and dressing, and he is unable to do household chores.  His nurses arrange his medications.  

The VA examiner noted that the Veteran is service connected for diabetes with diabetic peripheral neuropathy of the upper and lower extremities bilaterally and he has had a history of some skin ulcers related to his diabetes as well.  The Veteran's service-connected conditions specifically of his diabetes and diabetic peripheral neuropathy, he found, do not in and of themselves result in impairment that would in and of themselves require aid and attendance.  The Veteran's diabetic peripheral neuropathy is of a sensory deficit or disability only and does not in and of itself result in any loss of strength, lack of propulsion or difficulty with ambulation.  The Veteran does have significant problems with ambulation primarily due to knee pain, back pain and his morbid obesity he stated.  

The February 2015 VA examiner found that the Veteran's diabetes in of itself again is controlled with medications and would not in and of itself result in the need for aid and attendance.  The VA examiner noted that the Veteran does, however, have a long list of medical problems and comorbidities that in aggregate do require the need for aid and attendance for which he is currently receiving; however, the Veteran's diabetes and peripheral neuropathy and history of skin ulcers associated with his diabetes do not in and of themselves require aid and attendance nor completely preclude his ability to perform typical occupational duties. 

In a July 2015 application for aid and attendance and/or housebound benefits signed by a VA physician, it was indicated that the Veteran's morbid obesity solely caused him to need assistance in bathing and tending to other hygiene, and medication management.  The examiner noted that the Veteran was independent with feeding, dressing and shaving but needed assistance with bathing.  She stated that the Veteran had no restrictions with the upper body but attending to the needs of nature was limited.  Minimal walking due to body habitus and an inability to care of the feet was noted.  The VA examiner stated that the Veteran spent most of the day at home and only left the house for medical appointments two to three times a month.  He used a wheelchair for ambulation.  

Although it is shown that the Veteran is in need of aid and attendance, the evidence is against the claim.  The Veteran is certainly competent to report his limitations with daily living.  While it is noted that the Veteran's service connected disabilities include diabetes with diabetic peripheral neuropathy of the upper and lower extremities bilaterally and skin ulcers related to his diabetes, neither the lay nor medical evidence demonstrate that his service connected disabilities render him in need of aid and attendance.  Rather, the medical evidence shows that the Veteran's nonservice-connected disabilities to include morbid obesity necessitate assistance with his care.  Essentially, the evidence preponderates against a finding that the Veteran's service-connected disabilities causes him to be so helpless as to require regular aid and attendance of another person.  

Furthermore, the Board notes that the evidence is against a finding that the Veteran's service connected disabilities result in blindness in both eyes with visual acuity of 5/200 or less or causes him to be permanently bedridden.  An anatomical loss or loss of use of both feet, or of one hand and one foot is also not shown.  To that end, while the Veteran is service connected for diabetic peripheral neuropathy of the lower extremities bilaterally, his diabetic peripheral neuropathy was found to be of a sensory deficit or disability only and does not in and of itself result in any loss of strength, lack of propulsion or difficulty with ambulation.  As noted by the February 2015 VA examiner, the Veteran has significant problems with ambulation primarily due to knee pain, back pain and his morbid obesity which are all non-service connected disorders.  

The Board also notes that the evidence does not show that the Veteran is housebound or confined to his immediate premises due to his service-connected disabilities.  Nor does the Veteran have a single service-connected disability rated as 100 percent disabling.  Hence, there is no legal basis for awarding SMC  based on being housebound, and the claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In sum, the evidence does not support a grant of special monthly compensation based on aid and attendance and/or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for ischemic heart disease to include as due to
herbicide exposure is denied.  

Entitlement to special monthly compensation based on need for the
regular aid and attendance of another person and/or housebound status is denied. 


REMAND

In an October 2014 rating decision, service connection for breast cancer was denied.  In November 2014, the RO received the Veteran's notice of disagreement with the denial of service connection.  A Statement of the Case was issued in January 2015.  
In his January 2015 VA Form 9 Substantive Appeal Form, the Veteran specifically requested to appear for a videoconference hearing before a member of the Board.  Although the Veteran has been afforded two hearing before a Decision Review Officer on this matter, he has not withdrawn his request for a videoconference hearing before a member of the Board.  On remand, the Veteran should be scheduled for a hearing as requested.  

The Veteran appeals the denial of a temporary total evaluation due to hospitalization over 21 days.  In August 2010, the Veteran requested that VA obtain his current hospitalization records.  These records show that he was hospitalized from July 6, 2010 to September 23, 2010.  

A temporary total disability rating for convalescence will be assigned if treatment of a service connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, with regular weight-bearing prohibited, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  

The Omaha VA discharge summary for the period July 6, 2010 to September 23, 2010 shows that the primary diagnosis for hospitalization was chronic
venous insufficiency with bilateral lower extremity ulceration- healed, posterior upper thigh wound, right lower abdominal pannus wound, debility status post physical and occupational rehabilitation and cellulitis of pannus resolved.  Secondary diagnoses were noted of morbid obesity, chronic obstructive pulmonary disease, obstructive sleep apnea, depression, constipation, benign prostatic hypertrophy, diabetes mellitus, hypertension and hyperlipidemia.

In October 2010, after review of the record, the VA examiner noted that the Veteran 
had severe venous insufficiency of both lower extremities which has been long-standing.  Although examination could not be performed at that time, the VA examiner noted and the Veteran agreed that examination was not going to provide additional information.  As to whether the Veteran's chronic venous insufficiency with lower extremity ulceration was due to his diabetes, the VA examiner found that it was not.  He expressed that he reviewed the current medical literature extensively and he could not find any mention of diabetes as an etiologic basis for chronic venous insufficiency.  The most likely cause of the Veteran's chronic venous insufficiency is multifactorial, to include his extreme obesity, and other medical comorbidities he stated.  Furthermore, the examiner could not find any aggravation issues.  

The Board notes that service connection for chronic venous insufficiency, bilateral lower extremities has not been granted.  Service connection, however, has been granted for diabetic peripheral neuropathy of the sciatic nerve of the right and left lower extremities and diabetic peripheral neuropathy of the femoral nerve of the right and left lower extremities.  While the VA examiner rendered an opinion as to whether the Veteran's chronic venous insufficiency with lower extremity ulceration was due to his diabetes, an opinion as to whether his chronic venous insufficiency with lower extremity ulceration was due to his diabetic peripheral neuropathy of the sciatic nerve of the right and left lower extremities and/or diabetic peripheral neuropathy of the femoral nerve of the right and left lower extremities has not been obtained.  In light of VA's duty to assist, a remand is warranted to obtain an opinion on this matter.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the October 2010 VA examiner, or if unavailable another VA qualified examiner regarding the Veteran 's hospitalization from July 6, 2010 to September 23, 2010.  Access to VBMS and Virtual VA must be made available to the examiner for review.  The examiner must opine whether it is not as likely as not that the Veteran's hospitalization from July 6, 2010 to September 23, 2010 with a primary diagnosis of chronic venous insufficiency was caused and/or aggravated by the service connected diabetic neuropathy disabilities.  The rationale for all opinions expressed must be provided.  

If an opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures.

2. The AOJ should also undertake any other development it determines to be warranted.  Then, readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

3. In accordance with the appellant's request, schedule the Veteran for a videoconference hearing in accordance with applicable procedures for the issue of entitlement to service connection for breast cancer.  The AOJ must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


